Citation Nr: 9908825	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-44 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder as secondary to bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from June 1973 to May 1977 
and from March 1981 to December 1983.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1993 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The Board notes that two issues, which were in appellate 
status, were resolved by rating actions favorable to the 
veteran.  A rating decision in April 1995 granted the 
veteran's claim of entitlement to an effective date of April 
15, 1991, for a grant of service connection for migraine 
headaches.  A rating decision in January 1998 granted the 
veteran's claim for restoration of an evaluation of 50 
percent for bronchial asthma, which had been reduced to an 
evaluation of 20 percent by a rating decision in July 1995.


FINDING OF FACT

There is no medical evidence demonstrating that bronchial 
asthma has caused or aggravated an acquired psychiatric 
disorder.


CONCLUSION OF LAW

A claim of entitlement to service connection for an acquired 
psychiatric disorder as secondary to bronchial asthma is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable regulations provide that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a) (1998).  The Board notes that this may be referred 
to as secondary service connection by way of causation.

In addition, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
before March 1, 1999) (Court) has held that secondary service 
connection may also be granted for the degree of aggravation 
to a nonservice-connected disorder which is proximately due 
to or the result of a service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that 
this may be referred to as secondary service connection by 
way of aggravation.

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  A claimant cannot meet this burden 
simply by presenting lay testimony because lay persons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In the veteran's case, he has asserted that service-connected 
bronchial asthma has been productive of emotional reactions, 
and he is seeking secondary service connection for an 
acquired psychiatric disorder.  However, whether bronchial 
asthma caused or aggravated an acquired psychiatric disorder 
involves questions of medical causation, and the veteran is 
not qualified to offer an opinion on those questions.  
Espiritu, supra.

The physicians who have considered the medical issues in this 
case have rendered opinions which are not supportive of the 
veteran's claim.  At a VA psychiatric examination in July 
1993, the diagnosis was anxiety disorder with depressive 
features, and the examiner found that there was no clear 
relationship between the psychiatric diagnosis and the 
veteran's asthma.

At a VA pulmonary examination in September 1998, the examiner 
stated that he felt that, in general, not being able to 
breathe normally would make one anxious and probably 
depressed, but he would leave to a psychiatrist the question 
of the relationship of bronchial asthma to the veteran's 
psychiatric problems.

At a VA psychiatric examination in September 1998, a history 
of somatization disorder, polysubstance dependence, and 
personality traits was noted.  The veteran also had a history 
of migraine headaches and bowel irritation.  Diagnoses on 
Axis I were somatization disorder and history of 
polysubstance dependence; the diagnosis on Axis II was 
history of personality disorder, not otherwise specified.  
The psychiatric examiner found no connection between asthma 
and the veteran's psychiatric diagnoses.

As there is no medical evidence of a relationship between 
service-connected bronchial asthma and a psychiatric 
disorder, the claim of entitlement to secondary service 
connection for an acquired psychiatric disorder, either by 
way of causation or by way of aggravation, is not well 
grounded and will be denied on that basis.  38 U.S.C.A. 
§ 5107(a).

The veteran's representative has requested that the Board 
remand this case so that the veteran may be examined again by 
a psychiatrist, who would be asked to opine on the issue of 
whether service-connected bronchial asthma caused or 
aggravated an acquired psychiatric disorder.  The Board finds 
that the representative thereby has requested VA's assistance 
in the development of the veteran's claim.  However, VA's 
duty to assist the veteran in the development of facts 
pertinent to a claim only attaches to a claim which is well 
grounded.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (1997).

The veteran's representative has cited provisions of the VA 
Adjudication Manual, M21-1, which, he argues, creates a right 
to assistance from VA in developing a claim which is not well 
grounded.  However, the Court has declined to address the 
question of whether any VA Adjudication Manual provisions 
create any such right.  See Carbino v. Gober, 10 Vet. App. 
507 (1997), aff'd, No.98-7035 (Fed.Cir. Feb.12, 1999).  In 
the absence of a statutory provision, Court precedent, or 
precedent opinion by VA's General Counsel recognizing such a 
right, the Board finds that VA does not have a duty to assist 
the veteran by arranging for another psychiatrist to examine 
him and offer an opinion on the medical issues in this case.  
The Board notes in this connection that the applicable VA 
regulation provides that a VA examination will be authorized 
where there is a well-grounded claim for disability 
compensation, but medical evidence accompanying the claim is 
not adequate for rating purposes.  38 C.F.R. § 3.326(a) 
(1998).  As the veteran's claim is not well grounded, that 
regulation does not apply to his case.

The Board recognizes that the claim of entitlement to 
secondary service connection for an acquired psychiatric 
disorder is being disposed of in a manner which differs from 
that used by the RO.  The RO denied the veteran's claim on 
the merits, while the Board has concluded that the claim is 
not well grounded.  However, the Court has held that "When an 
RO does not specifically address the question whether a claim 
is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well-grounded- claim 
analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
secondary service connection for an acquired psychiatric 
disorder "plausible."  See generally McKnight v. Gober, 131 
F.3d 1483, 1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for secondary service connection for an acquired psychiatric 
disorder and the reasons why his claim has failed at this 
time.  Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Service connection for an acquired psychiatric disorder as 
secondary to bronchial asthma is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

